Opinion by
Oliver, O.J.
In accordance with stipulation of counsel that the-merchandise is similar in all material respects to that the subject of United States v. Polk’s Model Craft Hobbies, Inc., et al. (47 CCPA 137, C.A.D. 746), the-items marked “A,” stipulated to consist of HO gauge railroad accessories, were-held dutiable at the appropriate rate, depending upon the date of entry, under the provision in paragraph 397, as modified by the General Agreement om Tariffs and Trade (T.D. 51802), or by the Sixth Protocol to the General Agreement on Tariffs and Trade (T.D. 54108), for manufactures of metal. The-items marked “B,” stipulated to consist of locomotives or other electrical articles, were held dutiable at 13% percent under the provision in paragraph 353, as modified by T.D. 52739, for metal articles having as an essential feature-an electrical element or device, as claimed.